DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210603.

Electronic Communications
According to MPEP 502.03 II, “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…”;  therefore, the Examiner will not respond to any internet communications until Applicant(s) file(s) a written statement with the USPTO in accordance with the example shown in MPEP § 502.03 II.  All received e-mail messages including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with this section of the MPEP.  The Examiner’s contact information is provided at the end of this office action.

Amendment(s) to The Specification
The Amendment to The Specification filed 4/27/2021 is acknowledged.

Response to Arguments
Objection to The Specification
	This objection is withdrawn.


 101 Rejection(s)
	Applicant provides several court cases to justify their position, Enfish, LLC v. Microsoft Corp. 1; McRO, Inc. v. Bandai Namco Games Am. Inc 2; Visual Memory LLC v. NVIDIA Corp 3; Thales Visionix Inc. v. United States4; DDR Holdings, LLC v. Hotels.com, L.P.5; Rapid Litigation Management Ltd. v. CellzDirect, Inc. 6; Research Corporation Technologies Inc. v. Microsoft Corp. 7; SIRF Technology, Inc. v. ITC 8. In response, The Examiner respectfully disagrees that the claim amendments overcome the § 101 rejection. All that has been amended is adding a route planning device to the preamble which indicates, “merely using a computer as a tool to perform an abstract idea” (see MPEP § 2106.05(f)). With respect to using case law, The Examiner applies only the same element(s) that The Court did because The Court holds judicial authority which supersedes all The Examiner’s authority thus The Examiner looks for the exact same elements in the claims.
With respect to Enfish, LLC v. Microsoft Corp., The Court stated there are two distinctions of a self-referential table from a relational table, “In contrast to the relational model, the patented self referential model has two features that are not found in the relational model: first the self-referential model can store all entity types in a single table, and second the self referential model can define the table’s columns by rows in that same table.” Additionally, the Court stated, “a specific improvement to the way computers operate, embodied in the self-referential table” (page 12, second paragraph). The Court finally states, “In sum, the self- recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory” (page 18, second paragraph). This court case is not an apples-to-apples comparison to the pending application because the presented claims do not recite a self-referential database/table embodiment nor does it claim subject matter resembling a database/table; and a review of The Originally Filed Specification by The Examiner did not find any disclosure of self-referential databases/tables or data structures with similar features thus Applicant’s position using Enfish, LLC v. Microsoft Corp. does not overcome the pending § 101 rejection.
With respect to McRO, Inc. v. Bandai Namco Games Am. Inc., The District Court stated the following: “Here, the claims are limited to rules with specific characteristics. As the district court recognized during claim construction, ‘the claims themselves set out meaningful requirements for the first set of rules: they ‘define[ ] a morph weight set stream as a function of phoneme sequence and times associated with said phoneme sequence.’...They further require 'applying said first set of rules to each sub-sequence of timed phonemes.’ ” (p.1313); “As the district court correctly recognized, this computer automation is realized by improving
the prior art through ‘the use of rules, rather than artists, to set the morph weights and transitions between phonemes.’...The rules are limiting in that they define morph weight sets as a function of the timing of phoneme sub-sequences” (p.1313); “The claimed process uses a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results: a sequence of synchronized, animated characters” (p.1315); “Claim 1 requires that the rules be rendered in a specific way: as a relationship between sub-sequences of phonemes, timing, and the weight to which each phoneme is expressed visually at a particular timing (as represented by the morph weight set)” (p.1315); “The specific structure of the claimed rules would prevent broad preemption of all rules-based means of automating lip synchronization, unless the limits of the rules themselves are broad enough to cover all possible approaches” (p.1315); and “By incorporating the specific features of the rules as claim limitations, claim 1 is limited to a specific process for automatically animating characters using particular information and techniques and does not preempt approaches that use rules of a different structure or different techniques” (p.1316). The Examiner does not find any specific set of rules expressed in the presented claims that limits their scope. 
With respect to Visual Memory LLC v. NVIDIA Corp, The Court stated, “Our review of the ’740 patent claims demonstrates that they are directed to an improved computer memory system, not to the abstract idea of categorical data storage. Claim 1 requires a memory system ‘having one or more programmable operational characteristics, said characteristics being defined through configuration by said computer based on the type of said processor,’ and ‘determin[ing] a type of data stored by said cache.’ ” (p.9). The pending claims do not recite memory having characteristics being defined through configuration of a computer based on the type of processor. The Examiner did not find any disclosure of memory having characteristics being defined through configuration of a computer based on the type of processor thus Applicant’s position using Visual Memory LLC v. NVIDIA Corp does not overcome the pending § 101 rejection.
With respect to Thales Visionix Inc. v. United States, The Court stated, “The claims specify a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform.  The mathematical equations are a consequence of the arrangement of the sensors and the unconventional choice of reference frame in order to calculate position and orientation. Far from claiming the equations themselves, the claims seek to protect only the do not recite inertial sensors and thus does not overcome the § 101 rejection.
With respect to DDR Holdings, LLC v. Hotels.com, L.P., The Court stated, “the claims address a business challenge (retaining website visitors), it is a challenge particular to the Internet” (see page 19). “But these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. In particular, the ’399 patent’s claims address the problem of retaining website visitors that, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after ‘clicking’ on an advertisement and activating a hyperlink.” (see page 20). “Instead, the patent claims call for an ‘outsource provider’ having a web server which directs the visitor to an automatically-generated hybrid web page that combines visual ‘look and feel’ elements from the host website and product information from the third-party merchant’s website related to the clicked advertisement. In this way, rather than instantly losing visitors to the third-party’s website, the host website can instead send its visitors to a web page on the outsource provider’s server that 1) incorporates “look and feel” elements from the host website, and 2) provides visitors with the opportunity to purchase products from the third-party merchant without actually entering that merchant’s website” (pages 20-21). The Court found “The ’399 patent’s claims are different enough in substance from those 
With respect to Rapid Litigation Management Ltd. v. CellzDirect, Inc., The Court stated, “the claims are directed to a new and useful method of preserving hepatocyte cells. Indeed, the claims recite ‘a method of producing a desired preparation of multi-cryopreserved hepatocytes’ ”  (see page 10).  However, the presented claims perform “generating a route…”; “determining…an area within the map that [meets a criteria]”; and “eliminating jagged paths …by determining a straight path…” which, from The Examiner’s perspective, does not reflect a new and improved method. 
With respect to Research Corporation Technologies Inc. v. Microsoft Corp., The Court found nothing abstract on “rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask.” (p.15) and “These inventions address ‘a need in the art…’ ” (p.15).  However, the presented claims perform “generating a route…”; “determining…an area within the map that [meets a criteria]”; and “eliminating jagged paths …by determining a straight path…” which, from The Examiner’s perspective, does not reflect a new and improved method. Examination requires the examiner to examine in light of The Originally Filed Specification but claim interpretation during prosecution is read under the broadest reasonable interpretation and does not import limitations from The Originally Filed Specification into the claim language unless Applicant is invoking § 112, sixth paragraph.
With respect to SIRF Technology, Inc. v. ITC, The Court stated: “A GPS receiver is a machine and is integral to each of the claims at issue” (page 21); “It is clear that the methods at issue could not be performed without the use of a GPS receiver; indeed without a GPS receiver it would be impossible to generate pseudoranges or to determine the position of the GPS receiver whose position is the precise goal of the claims” (page 22); “We also think that the presence of the GPS receiver in the claims places a meaningful limit on the scope of the claims” (page 22);  “Here, as described, the use of a GPS receiver is essential to the operation of the claimed methods” (page 22); and “In conclusion, we hold that the claims at issue are properly directed to patentable subject matter as they explicitly require the use of a particular machine (a GPS do not recite a GPS receiver and thus does not overcome the § 101 rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Preliminary Amended Claim(s) 21-32 is/are examined in this office action.

Judicial Exception Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 21-32 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The Examiner’s analysis complies with “October 2019 Update: Subject Matter Eligibility”9 and MPEP § 2106 [Rev. 10, 2019]. 

STEP 1: “Is the claim to a process, machine, manufacture or composition of matter?” See MPEP § 2106.03 II.
Claim(s) 21-32 is/are directed to at least one of the four statutory categories. See MPEP § 2106.03 I [Rev. 10, 2019]. 
Claim(s) 21-24is/are directed to a “method”.
Claim(s) 25-28 is/are directed to a “computing system”.
Claim(s) 29-32 is/are directed to a “method”.

Therefore, the conclusion to Step 1 is YES.  If Yes, proceed to Step 2A, Prong One.

STEP 2A, PRONG ONE: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” See MPEP § 2106.04 II (A)(1) [Rev. 10, 2019].
Claim(s) 21 recite(s) the following step(s):
generating a route between a route start-point and a route end-point using dogleg removal to eliminate jagged paths within the route…; (The above step(s) is/are considered performing a mathematical operation and performing data manipulation. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and § 2106.05(g) Insignificant Extra-Solution Activity [Rev. 10, 2019]).

determining, based on terrain movement cost data, an area within the map that has uniform cost…;  (The above step(s) is/are considered performing a mathematical operation and performing data manipulation. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and § 2106.05(g) Insignificant Extra-Solution Activity [Rev. 10, 2019]).

eliminating jagged paths between the first point and the second point within the area by determining a straight path between the first point and the second point. (The above step(s) is/are considered performing a mathematical operation and performing data manipulation. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and § 2106.05(g) Insignificant Extra-Solution Activity [Rev. 10, 2019]).

These method steps may be performed mentally and/or with pen and paper.

Therefore the conclusion to Step 2A, Prong One is YES. If Yes, proceed to Step 2A, Prong Two.
Claim(s) 29 recite(s) the following step(s):
generating a route between a route start-point and a route end-point using greater than eight-point adjacency to map the route…; (The above step(s) is/are considered performing a mathematical operation and performing data manipulation. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and § 2106.05(g) Insignificant Extra-Solution Activity [Rev. 10, 2019]).

determining, based on terrain movement cost data, a plurality of cost values corresponding to a first cell associated with the route, wherein the plurality of cost values comprises a first set of cost values for eight cells directly adjacent to the first cell within the route and at least one other cost value for a second cell that is not directly adjacent to the first cell…;  (The above step(s) is/are considered performing a mathematical operation and performing data manipulation. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and § 2106.05(g) Insignificant Extra-Solution Activity [Rev. 10, 2019]).

using the plurality of cost values to generate the route.  (The above step(s) is/are considered performing a mathematical operation and performing data manipulation. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and § 2106.05(g) Insignificant Extra-Solution Activity [Rev. 10, 2019]).

These method steps may be performed mentally and/or with pen and paper.
Dependent Claim(s) 30-32 is/are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore the conclusion to Step 2A, Prong One is YES. If Yes, proceed to Step 2A, Prong Two.

STEP 2A, PRONG TWO: “Does the claim recite additional elements that integrate the judicial exception into a practical application?” See MPEP § 2106.04 II (A)(2) [Rev. 10, 2019].
Claim(s) 25 recite(s) the following additional element(s): “graphical processing unit”.

The courts have also identified limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04 (d)(I)):
Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and 

Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The Examiner refers to The Berkheiner Memorandum10 for submitting more evidence into the prosecution regarding what subject matter is/are well known in the technology.  The Berkheimer Memorandum specifies The Examiner shall show one or more of the follow items:
“A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (1).

“A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (2).

“A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (3).

“A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (4).

In this particular case, The Examiner provides one or more item(s) as required from Section III:

“Client-Server and network communication is well-known in the art of computers and networking.” (US 20050021745 A1, ¶ 52)

“Processor 92, memory 94, storage 96, input/output (I/O) interface 97, communication interface, and a bus 99, are all well known in the art as constituent parts of a computer system.” (US 20140330576 A1, ¶ 28)

“The electronic control unit 23 comprises a microprocessor including a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), an A/D converter, and an input/output interface, all not shown, but well-known in the art.” (US 4741163), 

“It is well known in the art to provide a vehicle display screen located within the vehicle.” (US 20130224721 A1)

“A graphics processing unit (GPU) is a well-known example of an accelerator.” (US 20100115237, ¶ 15)

“As well known in the art, a graphics processing unit can implement a series of operations directed to the graphical rendering of information.” (US 20050024363, ¶ 27)

Based on the facts listed above, The Examiner, considers “graphical processing unit” in Claim(s) 25 is/are recited at a high-level of generality. (See MPEP § 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This analysis also applies to said Dependent Claims as these claims do not add any meaningful elements to transform the abstract idea into patent-eligible subject matter.
the conclusion to Step 2A, Prong Two is NO. If NO, proceed to Step 2B.

STEP 2B: “Does the claim recite additional elements that amount to significantly more than the judicial exception?” See MPEP § 2106.05 II [Rev. 10, 2019].
The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept -- “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception” and one of them is “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” (See MPEP § 2106.05).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/15-1244.Opinion.5-10-2016.1.PDF
        2 https://www.law.berkeley.edu/wp-content/uploads/2018/05/McRo-v-Bandai-Nameco-Games-837_F.3d_1299.pdf
        3 http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/16-2254.Opinion.8-11-2017.1.PDF
        4 http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/15-5150.Opinion.3-6-2017.1.PDF
        5 http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/13-1505.Opinion.12-3-2014.1.PDF
        6 http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/15-1570.Opinion.6-30-2016.1.PDF
        7 http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/10-1037.pdf
        8 http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/09-1262.pdf
        9 https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        10 See https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-20180419.PDF